This appeal is from a decree dismissing a bill of complaint which sought to establish a trust with incidental relief. The underlying transactions involved a joint purchase of real estate followed by a sale thereof, the title having been taken in the name of the wife of one of the purchasing parties. While there is substantial testimony in favor of the decree, the preponderance and probative force of the evidence supports a conclusion that complainant is entitled to equitable relief; therefore the decree is reversed and the cause is remanded for appropriate proceedings.
See Winton v. Stone (Fla.), 145 Sou. Rep. 845.
It is so ordered.
DAVIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.